Exhibit 10.1

TEXT OF OPTION AMENDMENTS

RESOLVED, that Section 3.1(b) of each of (i) the option agreement for 24,000
options dated January 19, 2012 for Mr. James Skulina and (ii) the option
agreement for 24,000 options dated March 19, 2012 for Mr. Peter Palmer is hereby
deleted and replaced in its entirety as follows:

“(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as follows or as may be otherwise provided by the
Administrator:

If Participant incurs a termination of employment under any of the circumstances
described in Section 5(a)(i) (death) of that certain [reference individual’s
Employment Agreement] (the “Employment Agreement”), Section 5(a)(ii)
(Disability) of the Employment Agreement, Section 5(a)(iv) (Resignation for Good
Reason) of the Employment Agreement or Section 5(a)(v) (Termination without
Cause) of the Employment Agreement, in each such case vesting will continue
after termination of employment as provided below:

 

Termination Date

   Percent of
Remaining
Options
That
May
Continue
to
Vest  

Prior to October 1, 2012

     0 % 

On or after October 1, 2012 but prior to October 1, 2013

     20 % 

On or after October 1, 2013 but prior to October 1, 2014

     40 % 

On or after October 1, 2014 but prior to October 1, 2015

     60 % 

On or after October 1, 2015 but prior to October 1, 2016

     80 % 

On or after October 1, 2016

     100 % 

The percentage of remaining Options permitted to vest will be spread ratably
over the performance vesting schedule and time vesting schedule.”

RESOLVED, that the following be added to Section 3.3 of each of the option
agreements described in the foregoing two resolutions:

“Notwithstanding the foregoing, if any Option vests after the Participant’s
Termination of Services for reasons set forth herein pursuant to Section 3.1 and
the Participant has a limit of six months or one year following such Termination
of Services to exercise the Option pursuant to paragraph (d) or (e), the
Participant shall have six months after the Option vests to exercise such
Option.”